Citation Nr: 9916870	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  94-48 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
May 16, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period on and after May 16, 1996.

3.  Entitlement to a compensable evaluation for chronic 
lumbar strain for the period prior to December 5, 1997.

4.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain for the period on and after December 5, 
1997.

5.  Entitlement to a compensable evaluation for psoriasis of 
the elbows, feet, chest, and arms for the period prior to 
December 5, 1997.

6.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis of the elbows, feet, chest, and arms for the period 
on and after December 5, 1997.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In a February 1994 rating decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
evaluation.  In an August 1998 rating decision, the RO 
increased the veteran's evaluation for psoriasis of the 
elbows, feet, chest, and arms from zero to 10 percent, 
effective January 27, 1998; this effective date was changed 
to December 5, 1997 in a February 1999 rating decision.  In 
an October 1998 rating decision, the RO increased the 
veteran's evaluation for chronic lumbar strain from zero to 
20 percent, effective December 5, 1997.  

As the RO effectuated the rating increases for psoriasis and 
chronic lumbosacral strain as of dates subsequent to the date 
of the RO's receipt of the veteran's claim for higher 
evaluations for these disabilities, the Board observes that, 
with regard to both disabilities, both the previous 
noncompensable evaluations and the subsequently increased 
evaluations are at issue in this case.  Moreover, in an 
August 1998 rating decision, the RO increased the veteran's 
evaluation for PTSD from 10 percent to 30 percent, effective 
from May 16, 1996.  Again, the RO did not effectuate this 
increase as of the date of the veteran's original claim, and 
both the prior 10 percent evaluation and the current 30 
percent evaluation remain at issue in this case.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

REMAND

The Board observes that, in his Substantive Appeal, received 
by the RO in February 1999, the veteran requested a VA Travel 
Board hearing in conjunction with the issues on appeal.  A 
review of the record, however, reveals that the veteran has 
not been scheduled for such a hearing to date.  In light of 
this, further development is warranted.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) (West 1991) ("claimant has right to a hearing 
before [issuance of a] BVA decision")); 38 C.F.R. 
§§ 3.103(a) and (c), 19.9, 19.25, 20.704 (1998).  
Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing at the Cleveland VARO before a 
member of the Board regarding the issues 
of entitlement to an evaluation in excess 
of 10 percent for PTSD for the period 
prior to May 16, 1996; an evaluation in 
excess of 30 percent for PTSD for the 
period on and after May 16, 1996; a 
compensable evaluation for chronic lumbar 
strain for the period prior to December 
5, 1997; an evaluation in excess of 20 
percent for chronic lumbar strain for the 
period on and after December 5, 1997; a 
compensable evaluation for psoriasis of 
the elbows, feet, chest, and arms for the 
period prior to December 5, 1997; and an 
evaluation in excess of 10 percent for 
psoriasis of the elbows, feet, chest, and 
arms for the period on and after December 
5, 1997.

Following completion of this action, this case should be 
returned to the Board for further appellate consideration.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition of this appeal.  No action on the 
part of the veteran is required until he receives further 
notice to that effect.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


